Title: To George Washington from John Bubenheim Bayard, 8 September 1777
From: Bayard, John Bubenheim
To: Washington, George



Sir
Philadelphia 8th Septem. 1777.

At a Time when the personal Exertion of every friend to Liberty is so essentially necessary it is with the greatest reluctance that the General Assembly of Pennsylvania find themselves under the Necessity of calling for some of their Members from the Army. By the Constitution of Pennsylvania a certain Number of Members is necessary in order to constitute a Quorum of its representatives—that Number cannot be made up without the presence of some Gentlemen of the Militia now in actual Service We need not remind your Excellency that the utmost Exertion of the civil powers of Government is, at this Juncture, highly necessary to call forth the Military Force of this State. I must therefore at the request and in the Name of the General Assembly of Pennsylvania

desire that you will lay your Excellency’s Commands on the following Gentlemen immediately to attend their Duty in Assembly, They are Col. Robert Lollar Colo. Philip Marsteller Colo. Alexander Lowrey Colo. William Clark Colo. Daniel Hunter Col. Baltzar Gear and Colo. John Golden—We make Use of the Word Command in hopes that your Excellency also will use it with respect to those Gentlemen as their Spirit may perhaps construe a bare Licence not a sufficient Justification to leave the Army at this important Crisis. I have the Honor to be Your Excellencys most obedient & most humble servt

John Bayard, Speaker

